 

Exhibit 10.5

 

SERIES B PREFERRED STOCK AND WARRANT PURCHASE AGREEMENT

 

THIS SERIES B PREFERRED STOCK AND WARRANT PURCHASE AGREEMENT (this “Agreement”)
is made as of October [___], 2014, by and among CDx, Inc., a Delaware
corporation (the “Company”), and the investors (“Investors”) listed on
Schedule I hereto (the “Schedule of Investors”).

 

1.     Purchase and Sale of Stock. Subject to the terms and conditions of this
Agreement, each Investor agrees, severally and not jointly, to purchase, and the
Company agrees to sell and issue to each Investor, the number of units (each, a
“Unit,” and collectively, the “Units”) set forth in the column designated “Total
Number of Units” opposite such Investor’s name on the Schedule of Investors, at
a cash purchase price of $1.10 per Unit (the “Per Unit Purchase Price,” and the
Per Unit Purchase Price multiplied by the aggregate number of Units purchased by
an Investor, the “Purchase Price”). No more than an aggregate of 5,454,545 Units
may be issued to Investors pursuant to this Agreement; provided, however, upon
the mutual agreement of the Company and the Placement Agent (as defined below),
an additional 1,818,182 Units may be sold pursuant to this Agreement. Each Unit
contains one share (each, a “Share,” and collectively, the “Shares”) of the
Company’s Series B Preferred Stock, par value $0.001 per share (“Series B
Preferred Stock”) and one warrant substantially in the form of Exhibit A (each,
a “Warrant,” and collectively, the “Warrants”), to purchase Warrant Shares (as
defined below) equal to 100% of the Shares purchased by each Investor. The
holder of each Warrant shall be entitled to exercise such Warrant with respect
to some or all of the underlying shares of the Company’s Series B Preferred
Stock (the “Warrant Shares”) at a per share exercise price initially equal to
$1.10. The Company’s agreement with each Investor is a separate agreement, and
the sale and issuance of the Units to each Investor is a separate sale and
issuance.

 

1.1           Initial Closing. The purchase, sale and issuance of the Units
shall take place at one or more closings (each of which is referred to in this
Agreement as a “Closing”). The initial Closing (the “Initial Closing”) shall
take place at the offices of Wilson Sonsini Goodrich & Rosati, Professional
Corporation, 650 Page Mill Road, Palo Alto, California 94304, at 10:00 a.m.
local time on October [___], 2014, or such other date as the Company determines
in its sole discretion. The Initial Closing shall not take place until an
aggregate of $499,999.50 in subscriptions for the purchase of at least 454,545
Units (the “Minimum Offering”) have been accepted by the Company, the funds for
the purchase thereof have been deposited in an escrow account established for
such purpose at Signature Bank, and such funds are available for disbursement.
At the Initial Closing, each Investor shall execute and deliver a copy of that
certain Registration Rights Agreement, substantially in the form of Exhibit B
(the “Series B Rights Agreement,” and together with this Agreement, the
“Agreements”), by and among the Company and the other parties thereto in respect
of the Series B Preferred Stock held by such investor and the Warrant Shares
issuable upon exercise of the Warrant held by such investor.

 

1.2           Subsequent Closings. If less than all of the Units are sold and
issued at the Initial Closing, then, subject to the terms and conditions of this
Agreement, the Company may sell and issue at one or more subsequent closings
(each, a “Subsequent Closing”), on or prior to March 31, 2015 (provided that
such period may be extended up to an additional 30 days by mutual agreement of
the Company and the Placement Agent), up to the balance of the unissued Units to
such persons or entities as may be approved by the Company in its sole
discretion. Any such sale and issuance in a Subsequent Closing shall be on the
same terms and conditions as those contained herein, and such persons or
entities shall, upon execution and delivery of the relevant signature pages,
become parties to, and be bound by, the Agreements, without the need for an
amendment to any of the Agreements except to add such person’s or entity’s name
to the appropriate exhibit to such Agreements, and shall have the rights and
obligations hereunder and thereunder, in each case as of the date of the
applicable Subsequent Closing. Each Subsequent Closing shall take place at such
date, time and place as shall be approved by the Company in its sole discretion.

 

 

 

 

1.3           Delivery. At each Closing, the Company will deliver to each
Investor in such Closing a certificate registered in such Investor’s name
representing the number of Shares that such Investor is purchasing in such
Closing, and an executed Warrant to purchase up to the number of Warrant Shares
equal to 100% of the number of Shares purchased by such Investor in such
Closing, against payment of the purchase price therefor as set forth in the
column designated “Total Purchase Price” opposite such Investor’s name on the
Schedule of Investors, by (a) check payable to Signature Bank, as Escrow Agent
for CDx, Inc., (b) wire transfer in accordance with the Company’s instructions,
or (c)  any combination of the foregoing.

 

2.     Representations, Warranties and Covenants of the Company. The Company
represents and warrants to each Investor that:

 

2.1           Due Incorporation, Qualification, etc. The Company (a) is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware; (b) has the power and authority to own, lease and
operate its properties and carry on its business as now conducted; and (c) is
duly qualified, licensed to do business and in good standing as a foreign
corporation in each jurisdiction where the failure to be so qualified or
licensed could reasonably be expected to have a Material Adverse Effect (as
defined below) on the Company. For purposes of this Agreement, “Material Adverse
Effect” shall mean a material adverse effect on (i) the assets, liabilities,
results of operations, condition (financial or otherwise), business, or
prospects of the Company taken as a whole; (ii) the transactions contemplated
hereby or in any of the Agreements; or (iii) the ability of the Company to
perform its obligations under the Agreements.

 

2.2           Authority. The execution, delivery and performance by the Company
of each Agreement to be executed by the Company and the consummation of the
transactions contemplated thereby (a) are within the power of the Company and
(b) have been duly authorized by all necessary actions on the part of the
Company.

 

2.3           Enforceability. Each Agreement executed, or to be executed, by the
Company has been, or will be, duly executed and delivered by the Company and
constitutes, or will constitute, a legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms, except as
limited by bankruptcy, insolvency or other laws of general application relating
to or affecting the enforcement of creditors’ rights generally and general
principles of equity.

 

2.4           Non-Contravention. The execution and delivery by the Company of
each Agreement executed by the Company and the performance and consummation of
the transactions contemplated thereby do not and will not (a) violate the
Company’s Certificate of Incorporation or Bylaws (as amended, the “Charter
Documents”) or any material judgment, order, writ, decree, statute, rule or
regulation applicable to the Company; (b) violate any provision of, or result in
the breach or the acceleration of, or entitle any other Person (defined below)
to accelerate (whether after the giving of notice or lapse of time or both), any
material mortgage, indenture, agreement, instrument or contract to which the
Company is a party or by which it is bound; or (c) result in the creation or
imposition of any Lien (defined below) upon any property, asset or revenue of
the Company or the suspension, revocation, impairment, forfeiture, or nonrenewal
of any material permit, license, authorization or approval applicable to the
Company, its business or operations, or any of its assets or properties. For
purposes of this Agreement, the following terms shall have the following
meanings: (i) “Person” shall mean an individual, entity, corporation,
partnership, association, limited liability company, limited liability
partnership, joint-stock company, trust or unincorporated organization; and (ii)
“Lien” shall mean any mortgage, lien, title claim, assignment, encumbrance,
security interest, adverse claim, contract of sale, restriction on use or
transfer or other defect of title of any kind.

 

-2-

 

 

2.5           Capitalization.

 

(a)   Immediately before the Initial Closing, the Company’s authorized capital
stock consists of 37,000,000 shares of Common Stock, par value $0.005 per share,
of which 10,050,000 shares are issued and outstanding; and 22,000,000 shares of
Preferred Stock, par value $0.001 per share (the “Preferred Stock”), 3,000,000
shares of which are designated Series A Preferred Stock (the “Series A Preferred
Stock”) and 1,620,000 of which are issued and outstanding, 19,000,000 shares of
which are designated Series B Preferred Stock and none of which are issued or
outstanding. The Common Stock, the Series A Preferred Stock and the Series B
Preferred Stock have the rights, preferences, privileges, and restrictions set
forth in the Company’s Amended and Restated Certificate of Incorporation filed
on or about the date hereof (the “Restated Certificate”).

 

(b)   The outstanding shares of Common Stock and Series A Preferred Stock have
been duly authorized and validly issued in compliance with applicable laws, and
are fully paid and nonassessable.

 

(c)   The Company has reserved:

 

(i)          the Shares for issuance pursuant to this Agreement;

 

(ii)         the Warrant Shares for issuance upon exercise of the Warrants;

 

(iii)        14,545,454 shares of Common Stock (as may be adjusted in accordance
with the provisions of the Restated Certificate) for issuance upon conversion of
the Shares (the “Conversion Shares”), and the Warrant Shares;

 

(iv)        1,818,181 shares of Series B Preferred Stock for issuance upon
conversion of outstanding principal amount of convertible promissory notes and
such additional number of shares of Series B Preferred Stock for issuance upon
conversion of outstanding accrued interest of convertible promissory notes; and

 

(v)         454,524 shares of Common Stock for issuance upon exercise of
outstanding warrants; and

 

(vi)        5,059,412 shares of Common Stock authorized for issuance to
employees, consultants and directors pursuant to its 2014 Equity Incentive Plan,
under which options to purchase 2,011,562 shares are issued and outstanding as
of the date of this Agreement.

 

(d)   All issued and outstanding shares of the Company’s Common Stock and
Preferred Stock (i) have been duly authorized and validly issued and are fully
paid and nonassessable, and (ii) were issued in compliance with all applicable
state and federal laws concerning the issuance of securities.

 

(e)   The rights, preferences, privileges and restrictions of the Shares are as
stated in the Restated Certificate. Each series of Preferred Stock is
convertible into Common Stock on a one-for-one basis as of the date hereof, and
the consummation of the transactions contemplated hereunder will not result in
any anti-dilution adjustment or other similar adjustment to the outstanding
shares of Preferred Stock.

 

-3-

 

 

(f)   The Shares, when issued and delivered and paid for in compliance with the
provisions of this Agreement, and the Warrant Shares, when issued and delivered
and paid for in compliance with the provisions of this Agreement and the
Warrants, will be validly issued, fully paid and nonassessable. The Conversion
Shares have been duly and validly reserved and, when issued in compliance with
the provisions of this Agreement, the Restated Certificate, the Warrants and
applicable law, will be validly issued, fully paid and nonassessable. The
Shares, the Warrants, the Warrant Shares and the Conversion Shares will be free
of any liens or encumbrances, other than any liens or encumbrances created by or
imposed upon the Investors; provided, however, that the Shares, the Warrants,
the Warrant Shares and the Conversion Shares are subject to restrictions on
transfer under U.S. state and/or federal securities laws and as set forth herein
and in the Series B Rights Agreement and the Warrants. Except as set forth in
the Series B Rights Agreement, that certain Investors’ Rights Agreement dated
April 3, 2014 between the Company and the investors listed on Exhibit A thereto
(the “Series A Rights Agreement”) and that certain Registration Rights Agreement
dated August 14, 2014 between the Company and the investors listed on Schedule I
thereto (the “Bridge Rights Agreement,” and together with the Series A Rights
Agreement and the Series B Rights Agreement, the “Rights Agreements”), the
Shares, the Warrants, the Warrant Shares and the Conversion Shares are not
subject to any preemptive rights or rights of first refusal.

 

(g)   Except for the conversion privileges of the Preferred Stock, the rights
provided pursuant to the Rights Agreements and that certain Right of First
Refusal and Co-Sale Agreement dated April 3, 2014, between the Company and the
investors listed on Exhibit A thereto, or as otherwise described in this
Agreement, there are no options, warrants or other rights to purchase any of the
Company’s authorized and unissued capital stock.

 

2.6           Securities Duly Authorized. The Units to be issued to each such
Investor, when issued in accordance with the terms of this Agreement, will be
legal, valid and binding obligations of the Company enforceable in accordance
with their terms. The shares of Series B Preferred Stock that are a component of
the Units and the shares of Series B Preferred Stock issuable upon exercise of
the Warrants, as well as the Common Stock issuable upon conversion or exercise
thereof, when issued in accordance with their terms, will be duly and validly
issued and fully paid and non-assessable. Subject to the accuracy of the
representations and warranties of the Investors set forth in this Agreement, the
offer and issuance by the Company of the Units is exempt from registration under
the Securities Act of 1933, as amended (“Securities Act”).

 

2.7           Permits; Compliance. The Company is in possession of all
franchises, grants, authorizations, licenses, permits, easements, variances,
exemptions, consents, certificates, approvals and orders necessary to own, lease
and operate its properties and to carry on its business as it is now being
conducted (collectively, the “Company Permits”), and there is no action pending
or, to the Company’s knowledge, threatened regarding suspension or cancellation
of any of the Company Permits. The Company is not in conflict with, or in
default or violation of, any of the Company Permits, except for any such
conflicts, defaults or violations which, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect. Since June 30,
2014, the Company has not received any notification with respect to possible
conflicts, defaults or violations of applicable laws, except for notices
relating to possible conflicts, defaults or violations, which conflicts,
defaults or violations would not have a Material Adverse Effect.

 

2.8           Litigation. There is no action, suit, claim, proceeding, inquiry
or investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the Company’s knowledge,
threatened against or affecting the Company, or its business, properties or
assets or its officers or directors in their capacity as such, that would have a
Material Adverse Effect. The Company is unaware of any facts or circumstances
that might give rise to any of the foregoing. There has not been, and to the
Company’s knowledge, there is not pending or contemplated, any investigation by
the Securities and Exchange Commission involving the Company or any current or
former director or executive officer of the Company.

 

-4-

 

 

2.9           Intellectual Property Rights. To the Company’s knowledge, the
Company owns or possesses adequate rights or licenses to use all trademarks,
trade names, service marks, service mark registrations, service names, patents,
patent rights, copyrights, original works, inventions, licenses, approvals,
governmental authorizations, trade secrets and other intellectual property
rights and all applications and registrations therefor (“Intellectual Property
Rights”) necessary to conduct its business as now conducted and as presently
proposed to be conducted. There is no claim, action or proceeding being made or
brought, or to the Company’s knowledge, being threatened, against the Company
regarding its Intellectual Property Rights. The Company has taken reasonable
security measures to protect the secrecy, confidentiality and value of all of
its Intellectual Property Rights, except where failure to take such measures
would not, either individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect.

 

2.10         Tax Status. Except for occurrences that would not, either
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect, the Company (a) has timely made or filed all foreign, federal
and state income and all other tax returns, reports and declarations required by
any jurisdiction to which it is subject; (b) has timely paid all taxes and other
governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith; and (c) has set aside on its books provision
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply. There are no
unpaid taxes in any material amount claimed to be due by the taxing authority of
any jurisdiction, and the officers of the Company know of no basis for any such
claim.

 

2.11         Subsidiaries. The Company does not own or control, directly or
indirectly, any interest in any corporation, partnership, limited liability
company, association or other business entity.

 

2.12         Approvals. No consent, approval, order or authorization of, or
registration, declaration or filing with, any governmental authority or other
person (including, without limitation, the shareholders of any person) is
required in connection with the execution and delivery of the Agreements
executed by the Company and the performance and consummation of the transactions
contemplated thereby, other than such as have been obtained and remain in full
force and effect and other than such qualifications or filings under applicable
securities laws as may be required in connection with the transactions
contemplated by this Agreement.

 

2.13         No “Bad Actor” Disqualification. The Company has exercised
reasonable care, in accordance with Securities and Exchange Commission rules and
guidance, to determine whether any Covered Person (as defined below) is subject
to any of the “bad actor” disqualifications described in Rule 506(d)(1)(i)
through (viii) under the Securities Act (“Disqualification Events”). To the
Company’s knowledge, no Covered Person is subject to a Disqualification Event
except for a Disqualification Event covered by Rule 506(d)(2) or (d)(3) under
the Securities Act. The Company has complied, to the extent applicable, with any
disclosure obligations under Rule 506(e) under the Securities Act. “Covered
Persons” are those persons specified in Rule 506(d)(1) under the Securities Act,
including the Company; any predecessor or affiliate of the Company; any
director, executive officer, other officer participating in the offering,
general partner or managing member of the Company; any beneficial owner of 20%
or more of the Company’s outstanding voting equity securities, calculated on the
basis of voting power; any promoter (as defined in Rule 405 under the Securities
Act) connected with the Company in any capacity at the time of the sale of the
Units; and any person that has been or will be paid (directly or indirectly)
remuneration for solicitation of purchasers in connection with the sale of the
Units (a “Solicitor”), any general partner or managing member of any Solicitor,
and any director, executive officer or other officer participating in the
offering of any Solicitor or general partner or managing member of any
Solicitor.

 

-5-

 

 

2.14         No General Solicitation. Neither the Company nor any Person
participating on the Company’s behalf in the transactions contemplated hereby
has conducted any “general solicitation,” as such term is defined in Regulation
D promulgated under the Securities Act, with respect to the Units being
purchased pursuant to this Agreement.

 

2.15         No Integrated Offering. Neither the Company, nor any of its
affiliates, nor any Person acting on its or their behalf, has directly or
indirectly made any offers or sales in any security or solicited any offers to
buy any security under circumstances that would require registration under the
Securities Act of the issuance of the Units to the Investors. The issuance of
the Units to the Investors will not be integrated with any other issuance of the
Company’s securities (past, current or future) for purposes of any stockholder
approval provisions applicable to the Company or its securities.

 

2.16         No Brokers. Other than the Placement Agent (as defined below), the
Company has taken no action that would give rise to any claim by any Person for
brokerage commissions, transaction fees or similar payments relating to this
Agreement or the transactions contemplated hereby.

 

2.17         Form D; Blue Sky Laws. The Company agrees to file a Form D with
respect to the Securities as required under Regulation D within fifteen business
days after the Initial Closing and to provide a copy thereof to the Placement
Agent promptly after such filing. The Placement Agent shall, on or before the
Initial Closing, assist the Company in taking such action as the Company shall
reasonably determine is necessary to qualify the Units for sale to the Investors
at the applicable Closing pursuant to this Agreement under applicable securities
or “blue sky” laws of the states of the United States (or to obtain an exemption
from such qualification), and the Company shall provide evidence of any such
action so taken to the Company on or prior to such Closing.

 

2.18         Disclosure. The Company understands and confirms that each of the
Investors will rely on the foregoing representations in effecting transactions
in the securities of the Company. All disclosure provided to the Investors
regarding the Company, its business and the transactions contemplated hereby,
including the schedules to this Agreement, if any, furnished by or on behalf of
the Company is true and correct in all material respects and does not contain
any untrue statement of a material fact or omit to state any material fact
necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading.

 

3.     Representations, Warranties and Covenants of the Investors. Each Investor
hereby represents, warrants, and covenants to the Company that:

 

3.1           Authorization. Such Investor has full power and authority to
execute and deliver, and to consummate the transactions contemplated by this
Agreement. All corporate, limited liability company or other similar action on
the part of such Investor, its officers, directors, members, managers and
stockholders necessary for (a) the execution and delivery of, and the
consummation of the transactions contemplated by, this Agreement, and (b) as of
the Closing, the performance of all obligations of such Investor under this
Agreement, has been taken. This Agreement, upon execution and delivery by such
Investor and assuming the due and proper execution and delivery by the Company,
constitutes a legal, valid and binding obligation of such Investor, enforceable
in accordance with its terms, except as may be limited by (y) applicable
bankruptcy, insolvency, reorganization or other laws of general application
relating to or affecting the enforcement of creditors’ rights generally, and
(z) the effect of rules of law governing the availability of equitable remedies.

 

-6-

 

 

3.2           Purchase Entirely for Own Account. Such Investor represents that
the Units will be acquired for investment by such Investor for such Investor’s
own account, not as a nominee or agent, and not with a view to the resale or
distribution of any part thereof, and that such Investor has no present
intention of selling, granting any participation in, or otherwise distributing
the same. By executing this Agreement, such Investor further represents that
Investor does not have any contract, undertaking, agreement or arrangement with
any Person to sell, transfer or grant participations to such Person or to any
third Person, with respect to any of the Units.

 

3.3           Disclosure of Information. Such Investor has received all
information it considers necessary or appropriate for deciding whether to
purchase the Units. Such Investor further represents that it has had an
opportunity to ask questions and receive answers from the Company regarding the
terms and conditions of the offering of the Units and the business, properties,
prospects and financial condition of the Company. Such Investor has received a
complete copy of the Company’s Confidential Private Placement Memorandum dated
October 8, 2014, and the Agreements and has reviewed and understands the terms
and conditions of such agreements in their entirety.

 

3.4           Investment Experience. Such Investor is an investor in securities
of companies in the development stage and acknowledges that it is able to
appropriately identify the inherent risks associated with, and can bear the
economic risk of the total loss of its investment in the Units, and has such
knowledge and experience in financial or business matters that it is capable of
evaluating the merits and risks of the investment in the Units. Such Investor
has not been organized for the purpose of acquiring the Units.

 

3.5           Accredited Investor. Such Investor is an “accredited investor” as
defined in Rule 501 of Regulation D promulgated under the Securities Act.

 

3.6           Restricted Securities. Such Investor understands that the Units
are “restricted securities” as defined in Rule 144 promulgated under the
Securities Act inasmuch as they are being acquired from the Company in a
transaction not involving a public offering and that under such laws and
applicable regulations such securities may not be resold without registration
under the Securities Act, except in certain limited circumstances. Such Investor
is familiar with Rule 144, as presently in effect, and understands the resale
limitations imposed thereby and by the Securities Act.

 

3.7           Reliance on Exemptions. Such Investor understands that the Units
are being offered and sold in reliance upon specific exemptions from the
registration requirements of the Securities Act and state securities laws and
that the Company is relying upon the truth and accuracy of, and such Investor’s
compliance with, the representations, warranties, covenants, agreements,
acknowledgments and understandings of such Investor contained in this Agreement
in order to determine the availability of such exemptions and the eligibility of
Investor to acquire the Units.

 

3.8           Further Limitations on Disposition. Without in any way limiting
the representations set forth above, such Investor further agrees not to make
any disposition of all or any portion of the Units unless and until the
transferee thereof has agreed in writing for the benefit of the Company to be
bound by this section to the extent this section is applicable, and:

 

(a)   There is then in effect a registration statement under the Securities Act
covering such proposed disposition and such disposition is made in accordance
with such registration statement; or

 

(b)   Such Investor shall have furnished the Company with an opinion of counsel,
reasonably satisfactory to the Company, that such disposition will not require
registration of such securities under the Securities Act.

 

-7-

 

 

Each Investor agrees that it will promptly notify the Company of any material
changes in the information set forth in any registration statement regarding the
Investor or its plan of distribution.

 

3.9           Residency. Such Investor’s principal executive offices, or primary
residence, as applicable, are in the jurisdiction set forth under such
Investor’s name on the Schedule of Investors attached hereto.

 

3.10         No Brokers. Except for Paulson Investment Company, LLC (the
“Placement Agent”) or a sub-agent engaged by the Placement Agent pursuant to
that certain Placement Agent Agreement between the Company and the Placement
Agent dated September 24, 2014, no broker, investment banker, financial advisor
or other individual, corporation, general or limited partnership, limited
liability company, firm, joint venture, association, enterprise, joint
securities company, trust, unincorporated organization or other person or entity
is entitled to any broker’s, finder’s, financial advisor’s or other similar fee
or commission in connection with the transactions contemplated by this Agreement
based upon arrangements made by or on behalf of such Investor or of its
affiliates.

 

3.11         Additional Trading Limitations. Such Investor has not directly or
indirectly, nor has any Person acting on behalf of or pursuant to any
understanding with such Investor, engaged in any transactions in the securities
of the Company (including, without limitations, any Short Sales involving the
Company’s securities) since the earlier to occur of (a) the time that such
Investor was first contacted by the Company or any other Person regarding an
investment in the Company and (b) the 20th day prior to the public announcement
of the transactions contemplated by this Agreement. Such Investor covenants that
neither it nor any Person acting on its behalf or pursuant to any understanding
with it will engage in any transactions in the securities of the Company
(including Short Sales) prior to the time that the transactions contemplated by
this Agreement are publicly disclosed. For purposes of this section, a “Short
Sale” includes, without limitation, all “short sales” as defined in Rule 200
promulgated under Regulation SHO under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) and all types of direct and indirect stock pledges,
forward sale contracts, options, puts, calls, swaps and similar arrangements
(including on a total return basis), and sales and other transactions through
non-U.S. broker dealers or foreign regulated brokers.

 

3.12         Legends. Such Investor agrees that each Share certificate and
Warrant certificate, as well as each certificate for Warrant Shares and each
certificate evidencing the shares of Common Stock issuable upon conversion of
the Shares shall bear legends in substantially the following forms:

 

(a)   “THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR ANY STATE
SECURITIES LAWS AND ARE “RESTRICTED SECURITIES” AS DEFINED IN RULE 144
PROMULGATED UNDER THE SECURITIES ACT. THE SECURITIES MAY NOT BE SOLD OR OFFERED
FOR SALE OR OTHERWISE DISTRIBUTED EXCEPT (I) IN CONJUNCTION WITH AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT, (II) IN
COMPLIANCE WITH RULE 144, OR (III) PURSUANT TO AN OPINION OF COUNSEL
SATISFACTORY TO THE ISSUER OF THESE SECURITIES THAT SUCH REGISTRATION OR
COMPLIANCE IS NOT REQUIRED AS TO SUCH SALE, OFFER OR DISTRIBUTION.”

 

(b)   Any other legends required by applicable blue sky or state securities
laws.

 

The Company need not register a transfer of any Share or Warrant Share (or
components thereof), and may also instruct its transfer agent not to register a
transfer of any Share or Warrant Share (or components thereof), unless the
conditions specified in the foregoing legends are satisfied to the extent
applicable.

 

-8-

 

 

4.     Conditions of Each Investor’s Obligations at the Initial Closing. The
obligations of each Investor participating in the Closing to accept delivery of
the Units purchased at the Initial Closing and to pay the Purchase Price
therefor are subject to the fulfillment on or before the Initial Closing of each
of the following conditions, any one or more of which may be waived by an
Investor with respect to such Investor’s obligation:

 

4.1           Representations and Warranties. The representations and warranties
contained in Section 2 shall be true in all material respects on and as of the
Initial Closing with the same effect as though such representations and
warranties had been made on and as of the date of the Initial Closing (except to
the extent that any such representations and warranties are made as of a
specific date, in which case such representations and warranties shall be true
on and as of such date).

 

4.2           Performance. The Company shall have performed and complied in all
material respects with all agreements, obligations and conditions contained in
this Agreement that are required to be performed or complied with by it on or
before the Initial Closing, including, but not limited to, execution and
delivery of the Agreements.

 

4.3           Minimum Offering has been Subscribed for and Accepted.
Subscriptions for the Minimum Offering shall have been accepted by the Company,
the funds with respect therefor shall have been deposited into the escrow
account established at Signature Bank (or other qualified financial institution)
for such purpose and the escrowed funds are available for disbursement pursuant
to written escrow instructions executed by the Company and the Placement Agent.

 

5.     Conditions of the Company’s Obligations at the Initial Closing. The
obligations of the Company to sell and issue Units to an Investor participating
in the Initial Closing are subject to the fulfillment on or before the Initial
Closing of each of the following conditions by such Investor, any one or more of
which may be waived by the Company:

 

5.1           Representations and Warranties. The representations and warranties
of the Investor contained in Section 3 shall be true and correct on and as of
the Initial Closing with the same effect as though such representations and
warranties had been made on and as of the Initial Closing.

 

5.2           Minimum Offering has been Subscribed for and Accepted.
Subscriptions for the Minimum Offering shall have been accepted by the Company,
the funds with respect therefor shall have been deposited into the escrow
account established at Signature Bank (or other qualified financial institution)
for such purpose and the escrowed funds are available for disbursement pursuant
to written escrow instructions executed by the Company and the Placement Agent.

 

5.3           Payment of Purchase Price. The receipt of payment of the full
Purchase Price in accordance with Section 1.3.

 

5.4           Performance. The Investor shall have performed and complied in all
material respects with all agreements, obligations and conditions contained in
this Agreement that are required to be performed or complied with by it on or
before the Initial Closing, including, but not limited to, execution and
delivery by such Investor of the Series B Rights Agreement.

 

6.     Conditions of Each Investor’s Obligations at a Subsequent Closing. The
obligations of each Investor participating in a Subsequent Closing to accept
delivery of the Units purchased at such Subsequent Closing and to pay the
Purchase Price therefor are subject to the fulfillment on or before such
Subsequent Closing of each of the following conditions, any one or more of which
may be waived by an Investor with respect to such Investor’s obligation:

 

-9-

 

 

6.1           Representations and Warranties. The representations and warranties
of the Company contained in Section 2 shall be true and correct on and as of
such Subsequent Closing with the same effect as though such representations and
warranties had been made on and as of such Subsequent Closing (except to the
extent that any such representations and warranties are made as of a specific
date, in which case such representations and warranties shall be true on and as
of such date).

 

6.2           Performance. The Company shall have performed and complied in all
material respects with all agreements, obligations and conditions contained in
this Agreement that are required to be performed or complied with by it on or
before the Subsequent Closing, including, but not limited to, execution and
delivery of the Agreements.

 

7.     Conditions of the Company’s Obligations at a Subsequent Closing. The
obligations of the Company to sell and issue Units to any Investor participating
in a Subsequent Closing are subject to the fulfillment on or before such
Subsequent Closing of each of the following conditions by such Investor, any one
or more of which may be waived by the Company:

 

7.1           Representations and Warranties. The representations and warranties
of the Investor contained in Section 3 shall be true and correct on and as of
such Subsequent Closing with the same effect as though such representations and
warranties had been made on and as of such Subsequent Closing.

 

7.2           Payment of Purchase Price. The receipt of payment of the full
Purchase Price in accordance with Section 1.3.

 

7.3           Performance. The Investor shall have performed and complied in all
material respects with all agreements, obligations and conditions contained in
this Agreement that are required to be performed or complied with by it on or
before such Subsequent Closing, including, but not limited to, execution and
delivery by such Investor of the Series B Rights Agreement.

 

8.     Miscellaneous.

 

8.1           Survival of Warranties. The warranties, representations and
covenants of the Company and Investors contained in or made pursuant to this
Agreement shall survive for one year after the execution and delivery of this
Agreement.

 

8.2           Assignment; Successors and Assigns. No provision of this Agreement
may be assigned by any Investor without the prior written consent of the
Company. Nothing in this Agreement, express or implied, is intended to confer
upon any party other than the parties hereto or their respective successors and
permitted assigns any rights, remedies, obligations, or liabilities under or by
reason of this Agreement, except as expressly provided in this Agreement.

 

8.3           Governing Law. This Agreement shall be governed by and construed
under the laws of the State of California as applied to agreements among
California residents entered into and to be performed entirely within
California.

 

8.4           Counterparts; Facsimile Signatures. This Agreement may be executed
in two or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument. Facsimile or
other electronically scanned and transmitted signatures, including by email
attachment, shall be deemed originals for all purposes of this Agreement.

 

-10-

 

 

8.5           Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

 

8.6           Notices, etc. All notices and other communications required or
permitted hereunder shall be in writing and shall be sent by personal delivery,
facsimile, overnight courier or mailed by certified or registered mail, postage
prepaid, return receipt requested, to the facsimile number or address as
follows:

 

Company:

 

CDx, Inc.

225 Executive Square, Suite 600

La Jolla, CA 94037

Attn: Daniel Yazbeck

 

with a copy (which shall not constitute notice) to:

 

Wilson Sonsini Goodrich & Rosati, P.C.

650 Page Mill Road

Palo Alto, CA 94304

Facsimile: (650) 493-6811

Attention: Philip H. Oettinger

 

Investors:

 

To the facsimile number or address for each respective Investor set forth in the
Schedule of Investors.

 

Agent:

 

Paulson Investment Company, LLC

1331 NW Lovejoy Street, Suite 720
Portland, OR 97209

Facsimile: (503) 248-2391

Attention: Lorraine Maxfield

 

with a copy (which shall not constitute notice) to:

 

Murphy & Weiner, P.C.
430 Cambridge Avenue, Suite 100
Palo Alto, CA 94306
Facsimile: (650) 323-1108

Attention: Debra K. Weiner

 

or to such other facsimile number or address provided to the parties to this
Agreement in accordance with this Section 8.6. Such notices or other
communications shall be deemed delivered upon receipt, in the case of overnight
delivery, personal delivery or facsimile transmission (as evidenced by the
confirmation thereof), or three days after deposit in the mails (as determined
by reference to the postmark).

 

-11-

 

 

8.7           Expenses. Irrespective of whether any Closing is effected, each
party shall pay its own costs and expenses that it incurs with respect to the
negotiation, execution, delivery and performance of this Agreement. If any
action at law or in equity is necessary to enforce or interpret the terms of
this Agreement, the prevailing party shall be entitled to attorney’s fees, costs
and necessary disbursements in addition to any other relief to which such party
may be entitled.

 

8.8           Amendments and Waivers. Any term of this Agreement may be amended
or modified only in an instrument in writing executed by the Company and
Investors holding a majority of the Units issued and sold as of the time of such
amendment or modification. Any amendment effected in accordance with this
paragraph shall be binding upon each holder of any Units purchased under this
Agreement at the time outstanding (including securities into which such
securities are convertible), each future holder of all such securities, and the
Company. No waiver of any provision this Agreement shall be binding unless
executed in writing by the party to be bound thereby. No waiver of any provision
of this Agreement shall be deemed or shall constitute a waiver of any other
provision hereof (regardless of whether similar), nor shall any such waiver
constitute a continuing waiver unless otherwise expressly provided.

 

8.9           Independent Nature of Investors’ Obligations and Rights. The
obligations of each Investor under this Agreement are several and not joint with
the obligations of any other Investor, and no Investor shall be responsible in
any way for the performance of the obligations of any other Investor under this
Agreement. The decision of each Investor to purchase Units pursuant to this
Agreement has been made by such Investor independently of any other Investor.
Nothing contained herein, and no action taken by any Investor pursuant hereto
shall be deemed to constitute the Investors as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Investors are in any way acting in concert or a group with respect to such
obligations or the transactions contemplated by this Agreement. Each Investor
acknowledges that no other Investor has acted as agent for such Investor in
connection with making its investment hereunder and that no Investor will be
acting as agent of such Investor in connection with monitoring its investment in
the Offering Securities or enforcing its rights under this Agreement. Each
Investor will be entitled to independently protect and enforce its rights,
including without limitation the rights arising out of this Agreement, and it
shall not be necessary for any other Investor to be joined as an additional
party in any proceeding for such purpose. The Company acknowledges that each of
the Investors has been provided with the same Agreement for the purpose of
closing a transaction with multiple Investors and not because it was required or
requested to do so by any Investor.

 

8.10         Severability. If one or more provisions of this Agreement are held
to be unenforceable under applicable law, such provision shall be excluded from
this Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.

 

8.11         Entire Agreement. This Agreement and the documents referred to
herein constitute the entire agreement among the parties and no party shall be
liable or bound to any other party in any manner by any warranties,
representations, or covenants except as specifically set forth herein or
therein.

 

(Signature Page Follows)

 

-12-

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

  COMPANY:       CDX, INC.         By:       Daniel Yazbeck     President and
Chief Executive Officer

 

(Signature Page to Series B Preferred Stock and Warrant Purchase Agreement)

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

  INVESTOR:         By:          

 

  Name:       

 

  Title:        

 

(Signature Page to Series B Preferred Stock and Warrant Purchase Agreement)

 

 

 

 

Schedule I

 

Schedule of Investors

 

Investors                             

Purchase Price

(New Money)

  Total Purchase
Price   Total Number of
Units                                                                          
                                                                               
                                                                               
                                                     

 

[Add Subsequent Closing(s), as appropriate].

 

 

 

 

Exhibit A

 

Form of Warrant

 

 

 

 

Exhibit B

 

Form of Registration Rights Agreement

 

 

